Title: To John Adams from Benjamin Stoddert, 10 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 10 May 1799.

I do myself the honor to enclose the copy of a letter from Mr Sewell—and my answer, to be forwarded, if it meets with your approbation. I have consulted the heads of Departments on this subject, but the opinions are so various, that I could only write give my own to Mr Sewell. Coll. Pickering thinks the convoy ought to be granted.—But there is scarcely a considerable port in Europe, to which convoys are not wanted, & applied for.
I have sometimes thought, that if the French do not very soon give some decisive proof of their desire to conciliate with us; that some of our fast sailing Vessels, might be employed to advantage, during the hurricane season in the West Indies, in a cruise on the coasts of Spain & France—to sweep from about Cape Finisterre to Nantz—and to return with their prizes without remaining long enough to attract the attention of superior force—This would in fact, be giving more real protection to the Trade to Spain, than to convoy at a particular Season, a few Vessels. A convoy to be useful, must be known generally to the merchants, five or six Weeks before it could sail—The French would probably hear of it, before it arrived in Europe,—& might be prepared for it.
I have the honor to be / With the highest respect & / esteem sir Yr most Obed / servt

Ben Stodder